Title: To Thomas Jefferson from George Skene Keith, 1 July 1791
From: Keith, George Skene
To: Jefferson, Thomas


“Keith hall,” Scotland, 1 July 1791. He is sending “a small publication” which he hopes TJ will accept, concerning “an universal Equalization of Weights Measures and Coins. And if I thought any man in America had bestowed more Labour on this than I have done I should not have given you this trouble.”
As for TJ’s proposed rod pendulum vibrating seconds as the standard, he surely knows that “the Length of pendulum,” always measured from the point of suspension to the center of oscillation and supposed to have neither breadth nor weight, is about 39.13 inches and “the same either in the ball pendulum or Rod pendulum which I prefer.”
“The System which I propose was founded upon a discovery, which astonished myself when I first made it. A cubic vessel whose side is equal to the seconds pendulum, holds almost exacly a Tun of distilled water of 60° heat, Amsterdam weight. This I proposed to divide decimally. Other advantages you will see in the pamphlet.—If you, or any Gentleman from N. America, choose to correspond with me, my address is—The Reverend Geo: Skene Keith Minr. of Keith hall by Aberdeen N. Britain.”
